Exhibit 10.2

THIRD AMENDMENT TO LICENSE AGREEMENT

This Third Amendment to License Agreement (the “Third Amendment”) is made as of
June 10, 2014, 2014 (the “Effective Date”) between Akorn, Inc. (“Akorn”),
Inspire Pharmaceuticals (“Inspire”) and InSite Vision Incorporated (“InSite”)
(each a “Party,” and together the “Parties”).

WHEREAS, Inspire and InSite entered into that certain License Agreement dated
February 15, 2007 (the “License Agreement”);

WHEREAS, Inspire and InSite amended the License Agreement in (a) that certain
First Amendment to License Agreement dated May 19, 2009, (b) that certain First
[sic] Amendment to License Agreement dated August 9, 2012 and (c) in that
certain Second Amendment to License Agreement dated June 13, 2013;

WHEREAS, Akorn acquired Inspire from Merck on November 15, 2013;

WHEREAS, Azithromycin Royalty Sub LLC, (“Azithromycin”) a wholly owned special
purpose subsidiary of InSite, has entered into that certain Note Purchase
Agreement of May 16, 2014, wherein all obligations of Azithromycin and InSite to
certain noteholders (the “Noteholders”) under an Indenture dated as of
February 21, 2008 (as amended, restated, supplemented or otherwise modified, the
“Indenture”), between the Azithromycin and U.S. Bank, National Association, as
trustee (in such capacity, the “Trustee”) will be satisfied, settled, and paid
in full; and

WHEREAS, InSite has requested Akorn to provide the Amendment Fee (defined below)
to be paid to the Noteholders in satisfaction of the obligations to the
Noteholders and to attain the release of all liens and security agreements
granted by under the Indenture.

NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. In consideration for the execution of the Third Amendment, Akorn
shall pay or cause Inspire to pay InSite Six Million Dollars ($6,000,000) (the
“Amendment Fee”) on the Effective Date.

Section 2. Section 5.1(b) is deleted in its entirety and substituted with the
following in lieu thereof.

(b) For Net Sales of Inspire Licensed Products other than AzaSite Xtra occurring
after the expiration of the Initial Royalty Period: eight percent (8.0%) on such
Net Sales less than Twenty Million Dollars ($20,000,000); provided that
effective upon the approval by an applicable court of a settlement by Inspire
with any third party that had issued a Paragraph IV challenge to a Licensed
Product pursuant to 21 USC §355(j)(2)(A)(vii)(IV) or other similar process in
connection with obtaining Regulatory Approval for a Generic Equivalent (a
“Paragraph IV Challenge”), nine percent (9.0%) on



--------------------------------------------------------------------------------

such Net Sales less than Twenty Million Dollars ($20,000,000), the event that
Inspire enters into a settlement; twelve and one-half percent (12.5%) on that
portion of such Net Sales greater than or equal to Twenty Million Dollars
($20,000,000) and less than or equal to Fifty Million Dollars ($50,000,000);
and, fifteen percent (15%) on that portion of such Net Sales greater than Fifty
Million Dollars ($50,000,000). For Net Sales of AzaSite Xtra: twelve and
one-half percent (12.5%) on Net Sales of AzaSite Xtra less than Thirty Million
Dollars ($30,000,000); and, fifteen percent (15%) on that portion of Net Sales
of AzaSite Xtra greater than or equal to Thirty Million Dollars ($30,000,000).

Notwithstanding anything to the contrary in Section 11.5 of the License
Agreement, the May 21, 2011 letter agreement between Inspire and Insite
modifying the License Agreement, or any other prior agreement, InSite hereby
waives its right to consent to any settlement by Inspire in connection with a
Paragraph IV Challenge to AzaSite. Insite will co-operate as necessary to
effectuate any settlement, including execution of documents.

Section 3. Section 5.8(c) is amended to add the following at the end of existing
Section 5.8(c).

Notwithstanding any provision to the contrary herein, provided only in the event
that AzaSite Xtra has received Regulatory Approval and has been launched
commercially by Inspire or its designee, where the sales of a Generic
Equivalent, as to an applicable Inspire Licensed Product occur in a country
during a calendar quarter, Inspire shall not be obligated to pay any royalties,
including Inspire Royalties and Minimum Royalties, with respect to such Inspire
Licensed Product for which sales of a Generic Equivalent occur in the applicable
country.

Section 4. Section 5.8(d) is deleted in its entirety and substituted with the
following in lieu thereof.

(d) Subject to the elimination of royalties in the event of Generic Competition
under Section 5.8(c), but notwithstanding the provisions of Sections 5.2,
5.8(a), 5.8(b), and 10.8 permitting Inspire to reduce Inspire Royalties under
certain circumstances, in no event shall Inspire Royalties payable by Inspire to
InSite pursuant to this Article 5 with respect to a particular Inspire Licensed
Product in a particular country of the Territory in any single calendar quarter
be reduced, as a result of the application of such provisions, to an amount that
is below three percent (3%) of applicable Net Sales of such Inspire Licensed
Product in such country in such quarter. Subject to the foregoing, Inspire shall
be permitted to apply any reduction or offset to which it is entitled under
Section 5.8(a) or Section 5.8(b) in any single calendar quarter or several
calendar quarters until the application of such amounts in their entirety. For
the avoidance of doubt, this Section 5.8(d) shall not limit the application of
any other reduction or offset to which Inspire is or may be entitled under this
Agreement, and shall not preclude Inspire’s exercise of any other applicable
rights or remedies from time to time.

 

2



--------------------------------------------------------------------------------

Section 5. Section 6.1 is deleted in its entirety and substituted with the
following in lieu thereof.

6.1 Registrations. Inspire shall, at Inspire’s expense, have the right to act on
InSite’s behalf to secure and thereafter to maintain registrations for all of
the InSite Trademarks in each jurisdiction in the Territory. InSite agrees to
provide reasonable cooperation in connection with Inspire’s preparation and
filing of any applications, renewals or other documentation necessary or useful
to protect InSite’s intellectual property rights in the InSite Trademarks and
Domain Names. Inspire shall notify InSite in the event it for any reason elects
to maintain registrations of a particular InSite Trademarks. Such notification
shall specify the InSite Trademarks in question and shall be given within a
reasonable period (i.e., with sufficient time for Insite to take action as may
be necessary or desired) to maintain such registration. With respect to any such
InSite Trademark, InSite shall then have the right to assume full
responsibility, at InSite’s discretion and at InSite’s cost and expense, for
maintaining such registration.

Section 6. InSite agrees that Inspire shall have the right but not the
obligation to pay any maintenance, annuity or other similar fees related to the
maintenance of any InSite Licensed Patent on behalf of InSite in the event that
InSite fails to pay any such fee.

Section 7. During the sixty (60) day period following the Effective Date the
Parties agree to enter into good-faith negotiations with respect to the terms
and conditions pursuant to which (a) InSite would assist Inspire in connection
with technology transfer activities related to Inspire’s obtaining the ability
to manufacture AzaSite independent of its current manufacturer . Neither Party
shall have any obligation with respect to the such technology transfer unless a
subsequent written agreement is entered into by the applicable Parties.

Section 8. This Third Amendment amends the terms of the Agreement and is deemed
incorporated into, and governed by all other terms of, the Agreement. To the
extent that the Agreement is explicitly amended by this Third Amendment, the
terms of this Third Amendment will control where the terms of the Agreement are
contrary to or conflict with the terms of this Third Amendment. All other terms
and conditions of the Agreement not explicitly amended by this Third Amendment
shall remain in full force and effect. The Agreement shall, together with this
Third Amendment, be read and construed as a single instrument.

Section 9. This Third Amendment may be executed in one or more counterparts and
delivered by facsimile or pdf transmission.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.

 

Inspire Pharmaceuticals     InSite Vision Incorporated By:  

 /s/ Joseph Bonaccorsi

    By:  

 /s/ Timothy M. Ruane

Name:  

Joseph Bonaccorsi

    Name:  

Timothy M. Ruane

Title:  

Secretary

    Title:  

Chief Executive Officer

Akorn, Inc.       By:  

 /s/ Sean Brynjelsen

      Name:  

Sean Brynjelsen

      Title:  

Vice President

     

 

4